Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12-4-2020 have been fully considered but they are not persuasive.
Applicant’s argument pertain to the claim amendment and thus the changes to the grounds of rejection are the best response thereto. On the issue of the term “flashlight” such an amendment does not fairly inform the public of the meets and bounds of the invention. Exactly what makes an item a flashlight or not a flashlight is highly subjective.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 23-42 depend from claim 22 and thus have at least the same defect(s).
Claim 23: the user of preferably is not in compliance with definiteness standards set forth under 35 USC 112. The presence of the term “preferably” draws into question whether the features which follow are necessary or optional.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-32, 35-37, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2002/0141528) in view of Sachse (US 1384636) and Ciervo (US 6353579).
With regard to claim 22 Koike discloses a personal accessory (paragraph 202) for storing a releasing energy, wherein the personal accessory is absent any battery or other electro-chemical storage device (figure 4 paragraph 202), wherein the personal accessory is not a flashlight (paragraph 202), wherein the personal accessory is adapted to be attached to or worn on clothing or on the body of a living organism (paragraph 202) and wherein the personal accessory incorporates:
A minute user powered electrical generator (20),
A mechanical energy storage element (1a), and
One or more miniature special effects elements (13, 14, 17; paragraph 118) which are activated on demand for a limited duration (paragraph 118), the personal accessory further comprising:
A manual loading mechanism (paragraph 118) coupled to the mechanical energy storage element (1a),
A transmission (7-11) for increasing rotational speed, the transmission mechanically coupled to the mechanical energy storage element and the miniature generator (20),
Wherein the one or more special effect elements (13, 14, 17; paragraph 118) are electrically coupled to the miniature generator the mechanical energy storage element to actuate the one or more special effect elements (13, 14, 17; paragraph 118), and wherein the miniature generator (20) provides electrical energy to activate the one or more special effect elements for a given time period (13, 14, 17; paragraph 118). 
A manual trigger mechanism mechanically coupled to the manual loading mechanism, and Wherein the one or more special effect elements are electrically coupled to the miniature generator the mechanical energy storage element is released by a user via the manual trigger mechanism to actuate the one or more special effect elements, and wherein the miniature generator (20) provides electrical energy to activate the one or more special effect elements for a given time period.
Sachse (US 1384636) teaches
A minute user powered electrical generator (20),
A mechanical energy storage element (21), and
One or more miniature special effects elements (13) which are activated on demand for a limited duration (figures 1-4, page 1), the personal accessory further comprising:
A manual loading mechanism (28) coupled to the mechanical energy storage element (21),
A manual trigger (39) mechanism mechanically coupled to the manual loading mechanism, and 
A transmission (34) for increasing rotational speed, the transmission mechanically coupled to the mechanical energy storage element and the miniature generator (figures 1-4),
Wherein the one or more special effect elements (13) are electrically coupled to the miniature generator the mechanical energy storage element is released by a user via the manual trigger (39) mechanism to actuate the one or more special effect elements (13), and wherein the miniature generator provides electrical energy to activate the one or more special effect elements for a given time period (figures 1-4). 
Ciervo discloses a light/lamp which is used to illuminate a dial with a timeout – figure 3. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Koike’s system with a generator powered light source, as taught by Sachse, for illuminating a dial, as taught by Ciervo, for a short prescribed interval of time, as taught by Ciervo. The reason for doing so would have been to illuminate a dial for a user to view in low light conditions. Doing so would merely have pertained to the application of a stand watch function – dial illumination – in a known and ordinary way, in the context of a purely mechanical power source, as is known and common as evidenced by Koike. 

With regard to claim 23 Koike, Sachse, and Ciervo teach the personal accessory of claim 22, wherein, the personal accessory is preferably selected from one of the group of personal accessories consisting of a jewelry, a necklace, a pendant, a ring, and an ear ring (watch - paragraph 202).

With regard to claim 24 Koike, Sachse, and Ciervo teach the wearable device of claim 22, wherein the special effect element is a light source (paragraph 118 and see previous modification).

With regard to claim 25 Koike, Sachse, and Ciervo teach the wearable device of claim 24, wherein the light source is selected from one of a group of light sources consisting of incandescent, LEC (light-emitting electrochemical cell), LED, laser diodes, and IR LEDs (13 figure 1 of Sasche)

With regard to claim 26 Koike, Sachse, and Ciervo teach the wearable device according to claim 22, in which the mechanical energy storage element comprises a spring (1a of Koike; 21 of Sachse)

With regard to claim 27 Koike, Sachse, and Ciervo teach the wearable device according to claim 22, in which the spring loading mechanism is a crown and barrel combination (28, 21 Sachse; paragraph 118 Koike).

With regard to claim 28 (depends from claim 22) Koike does not disclose the claimed : in which the spring loading mechanism is a lever coupled to a rotational mechanism. Sachse teaches a push lever which engages disengages the spring wheel. Sachse teaches a rotational input to wind the loading mechanism. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Koike’s spring system with a lever coupled to a rotational mechanism, as taught in part by Sachse. The reason for doing so would have been to provide the spring loading mechanism with an engagement disengagement control to prevent unintentional winding/unwinding.

With regard to claim 29 Koike, Sachse, and Ciervo teach the wearable device according to claim 22, in which the spiral spring is contained in a spring barrel (paragraph 67-69).

With regard to claim 30 Koike, Sachse, and Ciervo teach the wearable device according to claim 22, in which the manual trigger mechanism is a push-button (39 of Sachse)



With regard to claim 32 Koike, Sachse, and Ciervo teach the wearable device of claim 24, wherein the device is a watch, whereby the special effect element is one or more light source which illuminates the watch face to increase visibility of components of the watch (see rejection of claim 22).

With regard to claim 35 Koike, Sachse, and Ciervo teach the wearable device according to claim 22, in which the miniature generator produces a direct current (rectifier 41 figure 5; paragraph 79).

With regard to claim 36 Koike, Sachse, and Ciervo teach the wearable device according to claim 22, wherein the miniature generator produces an alternating current (paragraph 79). 

With regard to claim 37 Koike, Sachse, and Ciervo teach the wearable device of claim 36, wherein an electronic rectifier is incorporated between the miniature generator and the light source to convert the alternating current to direct current (rectifier 41 figure 5; paragraph 79).

With regard to claim 41 Koike, Sachse, and Ciervo teach the wearable device of claim 22 further comprising one or more components and/or indicators electrically energized by the miniature electrical generator (figure 4, figure 9)

Claims 33, 38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2002/0141528) in view of Sachse (US 1384636) and Ciervo (US 6353579) in further view of McDonough (US 2007/0152799)

McDonough teaches an array of LEDs to provide light/illumination – 603 figure 6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Koike’s light source with two or more LEDs as taught by McDonough. The reason for doing so would have been to provide a more evenly distributed light source. 

With regard to claim 34 Koike, Sachse, Ciervo, and McDonough teach the wearable device according claim 33, further comprising electrical circuitry, and in which the miniature generator generates an alternating current (figure 5; paragraph 76).
Koike does not disclose the claimed: in which there are at least two light sources which are light emitting diodes connected in parallel in opposing senses such that positive components of an electrical signal illuminate one diode and negative components of the electrical signal illuminate the other diode.
McDonough teaches an array of LEDs to provide light/illumination – 603 figure 6. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Koike’s light source in which there are at least two light sources which are light emitting diodes connected in parallel in opposing senses such that positive components of an electrical signal illuminate one diode and negative components of the electrical signal illuminate the other diode. The reason for doing so would have been to provide a more evenly distributed light source. The reason for connection in parallel is to prevent one broken light source from rendering all the light sources inactive, as well as balancing voltage loads. When lights are connected in series (the alternative to parallel) the power must run through each light before the next in series. Thus an interrupt at any one renders the system inoperative. 


McDonough teaches an array of LEDs to provide light/illumination – 603 figure 6. The LEDs are arrange on planes at a non-zero angle with respect to each other providing an overall angle of illumination greater than that of the one single light emitting diode – 603 figure 6. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Koike’s light source with at least two light emitting diodes are arranged on planes at a non-zero angle with respect to each other, providing an overall angle of illumination greater than that of the one single light emitting diode, as taught by McDonough. The reason for doing so would have been to increase the illumination using an LED array as taught by McDonough. 

With regard to claim 40 (depends from claim 22) Koike does not disclose the claimed: an external device, the wearable device being communicatively connectable with the external device remote from the wearable device which is energized upon receipt of a triggering signal from the wearable device so as to active a special effect in the external device.
McDonough teaches controlling the illumination with an external remote control – claim 11. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Koike’s system to receive a signal from an external control device, as taught by McDonough, to control the illumination device(s), as taught by McDonough. The reason for doing so would have been to provide a remote control to provide external control as well as more complex control of the illumination system, as taught by McDonough. 

s 39, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2002/0141528) in view of Sachse (US 1384636) and Ciervo (US 6353579) in further view of Willemin (US 20150241848).
With regard to claim 39 (depends from claim 25) Koike does not disclose the claimed: in which the lighting elements emit light of a frequency as to excite a fluorescent substance, whereby a visibility of the fluorescent substance is increased.
Willemin teaches lighting elements emit light of a frequency as to excite a fluorescent substance, whereby a visibility of the fluorescent substance is increased including a light guide – figure 5, paragraphs 26, 30, 48, 61. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Koike’s system with lighting elements emit light of a frequency as to excite a fluorescent substance, whereby a visibility of the fluorescent substance is increased, as taught by Willemin. The reason for doing so would have been to provide illumination with a known light source technique with desirable power consumption and illumination characteristics, as taught by Willemin. 

With regard to claim 42 (depends from claim 24) Koike does not disclose the claimed: wherein light is distributed via a light distribution means selected from one of the group of light distribution means consisting of fiber optics, wave guides, and light diffusion in glass or plastic components.
Willemin teaches lighting elements emit light of a frequency as to excite a fluorescent substance, whereby a visibility of the fluorescent substance is increased including a light guide – figure 5, paragraphs 26, 30, 48, 61. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Koike’s system with light is distributed via a light distribution means selected from one of the group of light distribution means consisting of fiber optics, wave guides, and light diffusion in glass or plastic components, as taught by Willemin. The reason for . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







3-12-21
/SEAN KAYES/Primary Examiner, Art Unit 2844